*1051Por ouaNto cuatro días después de vencido el término de veinte días que por la ley tiene el taquígrafo para Pacer la transcripción para esta apelación fué solicitada y obtenida prórroga de dicto término;
Por cuanto una prórroga solicitada y obtenida después de vencido el término que se quiere prorrogar es nula, según liemos resuelto en el caso de Ex parte Deliz v. Franco, 21 D.P.R. 526;
Por cuanto interpuesta la apelación en este caso el 18 de junio de 1928 no se ba radicado al presente la transcrip-ción de los autos;
Por tanto, debemos desestimar y desestimamos esta ape-lación, como solicita el apelado.